

113 S511 RS: EXCEL Act
U.S. Senate
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 168113th CONGRESS1st SessionS. 511[Report No. 113–90]IN THE SENATE OF THE UNITED STATESMarch 11, 2013Ms. Landrieu (for
			 herself, Mr. Cardin, and
			 Mr. Cowan) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Small Business and
			 EntrepreneurshipSeptember 10, 2013Reported by Ms.
			 Landrieu, with an amendmentOmit the part struck throughA BILLTo amend the Small Business Investment Act of 1958 to
		  enhance the Small Business Investment Company Program, and for other
		  purposes.1.Short titleThis Act may be cited as the
			 Expanding Access to Capital for Entrepreneurial Leaders
			 Act or the EXCEL Act.2.Program
			 authorizationSection 303(b)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)) is amended, in
			 the matter preceding paragraph (1), in the first sentence, by inserting after
			 issued by such companies the following: , in a total
			 amount that does not exceed $4,000,000,000 each fiscal year (adjusted annually
			 to reflect increases in the Consumer Price Index established by the Bureau of
			 Labor Statistics of the Department of Labor).3.Family of
			 fundsSection 303(b)(2)(B) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(B)) is amended
			 by striking $225,000,000 and inserting
			 $350,000,000.4.Adjustment for
			 inflationSection 303(b)(2) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)) is amended by
			 adding at the end the following:(E)Adjustments(i)In
				generalThe dollar amounts in subparagraph (A)(ii), subparagraph
				(B), and subparagraph (C)(ii)(I) shall be adjusted annually to reflect
				increases in the Consumer Price Index established by the Bureau of Labor
				Statistics of the Department of Labor (in this subparagraph referred to as the
				CPI).(ii)ApplicabilityThe
				adjustments required by clause (i)—(I)with respect to
				dollar amounts in subparagraphs (A)(ii) and (C)(ii)(I) shall initially reflect
				increases in the CPI during the period beginning on the effective date of
				section 505 of the American Recovery and Reinvestment Act of 2009 (123 Stat.
				156) through the date of enactment of this subparagraph and annually
				thereafter;(II)with respect to
				dollar amounts in subparagraph (B) shall reflect increases in the CPI annually
				on and after the date of enactment of this
				subparagraph..5.Public
			 availability of informationSection 303 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 683) is amended by adding at the end the
			 following:(l)Access to fund
				informationAnnually, the Administrator shall make public on its
				website the following information with respect to each small business
				investment company:(1)The amount of
				capital deployed since fund inception.(2)The amount of
				leverage drawn since fund inception.(3)The number of
				investments since fund inception.(4)The number of
				businesses receiving capital since fund inception.(5)Industry sectors
				receiving investment since fund inception.(6)The amount of
				leverage principal repaid by SBIC since fund inception.(7)A basic
				description of investment
				strategy..6.Authorized uses
			 of licensing feesSection
			 301(e) of the Small Business Investment Act of 1958 (15 U.S.C. 681(e)) is
			 amended—(1)by striking (e) and
			 inserting (d); and(2)in paragraph
			 (2)(B), by inserting before the period at the end the following: and
			 other small business investment company program needs.7.Sense of
			 CongressIt is the sense of
			 Congress that—(1)small business
			 investment companies would benefit from partnerships with community banks and
			 other lenders, and should work with community banks and other lenders, to
			 ensure that if community banks and other lenders deny an application by a small
			 business concern for a loan, the community banks or other lenders will refer
			 the small business concern to small business investment companies; and(2)the Administrator
			 should—(A)increase outreach
			 to community banks and other lenders to encourage community banks and other
			 lenders to invest in small business investment companies;(B)use the Internet
			 to make publicly available in a timely manner which small business investment
			 companies are actively soliciting investments and making investments in small
			 business concerns;(C)partner with
			 governors, mayors, States, and municipalities to increase outreach by small
			 business investment companies to underserved and rural areas; and(D)continue to make
			 changes to the webpage for the small business investment company program, to
			 make the webpage—(i)a more prominent
			 part of the website of the Administration; and(ii)more
			 user-friendly.September 10, 2013Reported with an amendment